Appeal by the People from an order of the Supreme Court, Queens County (Eng, J.), dated February 28, 2005, which granted that branch of the defendant’s omnibus motion which was to dismiss the indictment on the ground that the evidence before the grand jury was not legally sufficient, with leave to the People to resubmit the case to another grand jury.
Ordered that the order is affirmed.
A court reviewing the legal sufficiency of an indictment must view the evidence in the light most favorable to the People and determine whether that evidence, if unexplained and uncontradicted, would be sufficient to support a guilty verdict after a trial (see People v Jensen, 86 NY2d 248, 251 [1995]; People v Jennings, 69 NY2d 103, 114 [1986]). Indeed, the court’s inquiry is limited to assessing whether the facts, if proven, and the logical inferences flowing therefrom, supply proof of each element of the charged crimes (see People v Bello, 92 NY2d 523, 526 [1998]). The existence of innocent inferences arising from the evidence has no bearing upon the legal sufficiency inquiry (see People v Deegan, 69 NY2d 976 [1987]).
Viewing the evidence in the light most favorable to the People, we find that the evidence was legally insufficient to support the indictment (see People v Brown, 240 AD2d 675 [1997]). Accordingly, the Supreme Court properly dismissed the indictment. Prudenti, P.J., Krausman, Mastro and Fisher, JJ., concur.